Order entered March 4, 2021




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                            No. 05-20-00931-CR

                     DELFINO GUADIANA, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 291st Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F18-34752-U

                                  ORDER

     Before the Court is court reporter Sasha Brooks’s March 2, 2021 second

request for an extension of time to file the reporter’s record. We GRANT the

request and ORDER the reporter’s record due on March 12, 2021.


                                          /s/   ERIN A. NOWELL
                                                JUSTICE